UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22310 FactorShares Trust (Exact name of registrant as specified in charter) 35 Beechwood Road, Suite 2B Summit, NJ 07901 ­­­­­ (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) (877)756-7873 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. PureFunds ISE Junior Silver (Small Cap Miners/Explorers) ETF Schedule of Investments June 30, 2014 (Unaudited) Shares Market Value COMMON STOCKS - 100.0% Metals & Mining - 100.0% Canada - 81.6% Alexco Resource Corporation (a) $ Aurcana Corporation (a) Bear Creek Mining Corporation (a) Endeavour Silver Corporation (a) Excellon Resources, Inc. (a) Fortuna Silver Mines, Inc. (a) Great Panther Silver Ltd. (a) Impact Silver Corporation (a) Kootenay Silver, Inc. (a) MAG Silver Corporation (a) Mandalay Resources Corporation Minco Silver Corporation (a) Mirasol Resources Ltd. (a) Revett Mining Company, Inc. (a) Santacruz Silver Mining Ltd. (a) Scorpio Mining Corporation (a) Sierra Metals, Inc. Silver Standard Resources, Inc. (a) Silvercorp Metals, Inc. SilverCrest Mines, Inc. (a) Trevali Mining Corporation (a) US Silver & Gold, Inc. (a) Total Canada United Kingdom - 11.3% Hochschild Mining PLC (a) Total United Kingdom United States - 7.1% Golden Minerals Company (a) Silver Bull Resources, Inc. (a) Total United States Total Metals & Mining TOTAL COMMON STOCKS (Cost $8,388,987) Total Investments (Cost $8,388,987) - 100.0% Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2014 (Unaudited) The Funds have adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the following three levels: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2014: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks Canada $ $ $
